Citation Nr: 0123346	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a jaw disorder.  

4.  Entitlement to service for non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to July 
1984.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for left hand, shoulder, and arm disorders, a jaw 
disorder, and nonservice-connected pension.  

The veteran failed to report for a hearing scheduled before a 
Member of the Board of Veterans' Appeals (Board) at the RO in 
September 1996, thereby constituting a withdrawal of the 
request for such hearing.

In May 1997 the Board remanded the case to the RO for further 
development and adjudicative actions.

In September 2000 the RO granted service connection for a 
laceration scar on the middle finger of the left hand, and 
assigned a noncompensable evaluation.  In this instance, 
there was a full grant of the benefit sought.  If there is 
disagreement with the evaluation or the effective date 
assigned, the veteran must submit a notice of disagreement to 
the RO.  Consequently, this claim is not considered part of 
the current appellate review. See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).

Also in September 2000, the RO affirmed the other 
determinations previously entered.  

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Left shoulder, left arm, and jaw disorders were not 
reported in active service.

2.  Left shoulder, left arm, and jaw disorders are not shown 
by the post service medical evidence of record.

3.  The veteran did not serve in the active military, naval, 
or air service during a period of war. 


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.303 (2000).

2.  A left arm disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107;  38 C.F.R. § 
3.303.

3.  A jaw disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107;  38 C.F.R. § 
3.303.

4.  The claim of entitlement to nonservice-connected pension 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.2, 3.3 3.321(b)(2), 4.17 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a left arm disorder, a left shoulder 
disorder, and a jaw disorder.

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnoses pertaining to a left arm disorder, 
left shoulder disorder, or jaw disorder

Associated with the claims file is a VA clinical record dated 
in October 1993, which shows the veteran was seen with 
complaints of left shoulder pain and popping, and popping of 
the jaw with opening and closing of the mouth.  He was 
diagnosed with "popping" joints, left shoulder, wrist, and 
jaw.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001.

Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The Board notes that the duty to 
assist has been satisfied in this instance.  The RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  38 U.S.C.A. § 5103A(b)) (West Supp. 
2001); see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. 
nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA treatment reports.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  The RO informed him of the evidence to support his 
claims via the rating decisions and associated 
correspondence, statement and supplemental statements of the 
case, and associated correspondence issued since the 
appellant filed his original claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  As noted 
earlier, the Board remanded the veteran's claims to the RO 
for further development.  
Such development was undertaken in accordance with the 
Board's directives.  The RO also considered the veteran's 
claims under the new law referable to the duty to assist the 
veteran as mandated by the VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnoses pertaining to a left 
arm disorder, a left shoulder disorder, or a jaw disorder.  

Post service medical records show that the veteran has been 
seen once with complaints of worsening left shoulder pain 
after an inservice finger injury.  

There is no evidence that he was diagnosed with any chronic 
disease to include a left shoulder, a left arm disorder, or a 
jaw disorder in service, or during an applicable presumption 
period.  38 C.F.R. § 3.307 or 3.309.  

As noted above, post service medical records show that the 
veteran was seen for complaints of popping joints, 
particularly left shoulder pain and popping of the jaw with 
opening and closing of the mouth.  These records also show a 
diagnosis of "popping" joints, left shoulder, left arm, and 
jaw.  There was no explanation provided for the popping 
joints, nor was such symptomatology related to service or 
anything of service origin.  

The Board notes that such symptoms alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999).

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the left shoulder, left 
arm, and jaw, the Board finds that his claims of entitlement 
to service connection for such disorders must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

As noted in Hickson, supra, the veteran does not have chronic 
acquired left shoulder, arm, or jaw disorders shown by the 
evidence of record, muchless any linked to his period of 
service on any basis.

The veteran's own opinions and statements that he has the 
claimed disorders related to his period of service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has the claimed disorders.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a left shoulder 
disorder, left arm disorder, and jaw disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to nonservice-connected 
pension.

Factual Background 

The veteran's DD Form 214 shows that he had active service in 
the Army from July 12, 1982 to July 11, 1984.  He also had 
service in a reserve component of the Armed Forces from July 
31, 1984 to June 12, 1984.  

Criteria

Under the provisions of 38 U.S.C.A. § 1521 pension is payable 
to a veteran who served for 90 days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
the veteran's willful misconduct.


38 C.F.R. § 3.3 (2000) provides that basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)). 38 C.F.R. § 3.3(a)(3) 
(2000).

The regulations provide that all veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  For the purpose of 
pension, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  In 
making such determinations, marginal employment, for example, 
as a self-employed farmer or other person, while employed in 
his or her own business, or at odd jobs or while employed at 
less than half the usual remuneration will not be considered 
incompatible with a determination of unemployability, if the 
restriction, as to securing or retaining better employment, 
is due to disability.  38 C.F.R. § 4.17 (2000).

Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under §3.321(b)(2). 38 C.F.R. § 4.17(b) 
(2000).  Where the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his disabilities, age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2) (2000).


Analysis

Duty to Assist

By virtue of the RO's notices and rating determinations, 
including the statement of the case and supplemental 
statements of the case, the veteran was given adequate notice 
of the pertinent regulations pertaining to his claim for 
nonservice-connected disability pension benefits.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed below) that the claim must be denied as 
a matter of law or lacks legal merit.

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
undertaken to assist the appellant in obtaining relevant 
evidence, there would remain no reasonable possibility that 
such assistance could aid in substantiating this claim.  
Thus, the Board concludes that there is no further duty to 
assist the appellant in the development of his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Nonservice-connected Pension

The evidence in this case shows that the veteran's military 
service did not occur during any specified period of war.  
The beginning and ending dates of each war period beginning 
with the Indian War are set forth in 38 C.F.R. § 3.2 (2000).  

The law recognizes as wartime service the period from 
February 28, 1961, to May 7, 1975, for veterans who served in 
the Republic of Vietnam during that time period; and from 
August 5, 1964, to May 7, 1975, for all other veterans of the 
Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (2000).  
The law further recognizes as Persian Gulf War wartime 
service the period from August 2, 1990, until the present 
time.  38 C.F.R. § 3.2.  

In this case, the veteran's DD Form 214 shows that he served 
on active duty from July 12, 1982 to July 11, 1984.  His NGB 
Form 22 shows that he serve with the U.S. Army Reserve from 
July 31, 1984 to June 12, 1987.  Accordingly, he did not 
serve in the active military, naval, or air service during a 
period of war, and is not eligible to receive pension 
benefits under the provisions of 38 U.S.C.A. § 1521.

In order for an appellant's claim to be referred by the 
rating board to the Adjudication Officer under 38 C.F.R. 
§ 3.321(b)(2), the evidence of record must establish basic 
pension eligibility.  As noted above, the veteran does not 
have qualifying service for pension benefits under the 
provisions of 38 U.S.C.A. § 1521.  
As such, a referral of his claim is inapplicable.  

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for nonservice- 
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  

In this case, the veteran lacks legal entitlement to 
nonservice- connected pension benefits due to nonqualifying 
service.  Accordingly, entitlement to nonservice-connected 
pension benefits is not warranted and the veteran's claim is 
denied.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for a left arm disorder is 
denied.  

Entitlement to service connection for a jaw disorder is 
denied. 

Entitlement to nonservice-connected pension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

